COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00056-CR


CHARLES DELONA BELLAMY II                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Charles Delona Bellamy II appeals his conviction for murder. In

a sole issue, Appellant argues that the trial court erred by failing to give proper

admonitory instructions after admitting gang-affiliation evidence at punishment.

We affirm.




      1
       See Tex. R. App. P. 47.4.
        Appellant was indicted for the murder of his two-year-old daughter,

Jazmine Howard. See Tex. Penal Code Ann. § 19.02(b)(1) (West 2011). The

evidence at trial showed that Jazmine died of severe burns after Appellant held

her down in a tub of scalding water. Had Appellant immediately sought medical

treatment for Jazmine, she would have recovered; however, Appellant waited

until after Jazmine died to place her in the trunk of his car, where she later was

discovered by her mother, grandmother, and uncle.         Appellant testified that

Jazmine’s death was an accident and not intentional. He asserted that he drank

most of a bottle of vodka the day of Jazmine’s death, put Jazmine in the bathtub

after she soiled her clothes, passed out, and woke up fifteen minutes later to find

Jazmine floating in the bathtub. The jury found Appellant guilty of murder.

        At the punishment phase of the trial, the State presented evidence that

Appellant was a member of a criminal street gang in Oklahoma and that rival

gang members twice had shot at his mother’s house.           The jury also heard

evidence that Appellant previously had been placed on deferred adjudication

community supervision for assault of a family member and that Appellant had

failed to comply with the community-supervision conditions.       The jurors also

heard that, based on Appellant’s age and Jazmine’s mother’s age at the time of

Jazmine’s birth, Appellant had committed sexual assault of a child. The jury

assessed Appellant’s punishment at fifty-five years’ confinement and a $5,000

fine.




                                        2
      Appellant appeals and asserts that the trial court reversibly erred by failing

to give admonitory instructions regarding the admitted gang-affiliation evidence.

Specifically, Appellant argues that the trial court did not inform the jury that it

could only consider the gang-affiliation evidence as it related to Appellant’s

character or reputation. We conclude that Appellant has forfeited this complaint

on appeal.    Appellant did not object to the admission of the gang-affiliation

evidence on the grounds he now raises and did not request the limiting

instruction he now states the trial court should have given. See Tex. R. App. P.

33.1(a)(1); Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012). The only

objections Appellant voiced at trial were that the gang-affiliation evidence was not

relevant and was not based on the witness’s personal knowledge. Appellant

never brought to the trial court’s attention the fact that he believed that the jury

should have been instructed that the gang-affiliation evidence could only be

considered in the context of his character or reputation. Any error, therefore, was

forfeited, and we overrule Appellant’s sole issue.

      Having overruled Appellant’s issue, we affirm the trial court’s judgment.



                                                     PER CURIAM

PANEL: GABRIEL, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 19, 2013



                                         3